DETAILED ACTION
Disposition of Claims
Claims 1 and 21-22 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210220417A1, Published 07/22/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method of treating an alternative lengthening of telomeres (ALT)- dependent cancer in a subject, comprising: selecting a subject having an ALT-dependent cancer; and administering to the subject a recombinant herpes simplex virus (HSV)-1 that is infected cell protein 0 (ICPO)-deficient, glycoprotein C (gC)-deficient, or both ICPO-deficient and gC- deficient, thereby treating the ALT-dependent cancer in the subject.
Claim 21 is drawn to a recombinant herpes simplex virus (HSV)-1 comprising a genome sequence of SEQ ID NO: 15, 16, 23 or 24.
Claim 22 is drawn to a PCR amplification reaction comprising a primer pair selected from: SEQ ID NOs: 1 and 2; SEQ ID NOs: 3 and 4; SEQ ID NOs: 5 and 6; SEQ ID NOs: 7 and 8; SEQ ID NOs: 9 and 10; SEQ ID NOs: 11 and 12; and SEQ ID NOs: 13 and 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring nucleic acid sequences without significantly more. The claim(s) recite(s) “PCR amplification reactions” which may include primer pairs such as SEQ ID NOs: 1-2, 3-4. This judicial exception is not integrated into a practical application because at least SEQ ID NOs: 1-2 and 3-4 occur naturally in nature (See ABSS search results and 35 USC 102 rejection infra.)  Naturally-occurring nucleic acids, whether isolated or not, are not patent eligible.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while the preamble recites that the primer pairs are within a “PCR amplification reaction”, the exact components of said reaction have not been claimed, and under broadest reasonable interpretation may include components such as buffers or 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et. al. (WO2015155766A1, Pub. 10/15/2015, Priority 04/10/2014; hereafter “Smith”.)
The Prior Art
Smith teaches methods and kits for determining the levels of biomarkers in order to establish a treatment regimen for a patient suffering from a pathological disorder (entire document; see abstract.)  Smith teaches that at least one of the biomarkers to be tested would be Interferon-induced protein with tetratricopeptide repeats 2 (IFIT2) gene (GenBank Accession No. NM_001547; SEQ ID NO: 5), which encodes the IFIT2 protein (GenBank Accession No. NP_001538; SEQ ID NO: 6)(p. 17; ¶5.)  Smith teaches the method would determine at least the level of one biomarker such as IFIT2, and the expression level may be determined by designing primer pairs specific for the biomarker and performing a PCR reaction (p. 4, ¶4-6; p. 33, ¶2).  As Smith teaches the nucleic acid sequence for IFIT2, and teaches nucleic acid sequences which align with 100% identity to SEQ ID NOs: 3 and 4 of the instant claims, and instant claim 22 and anticipates the instant invention.
SEQIDNO3  1    AAGCACCTCAAAGGGCAAAAC  21
               |||||||||||||||||||||
SEQIDNO5  356  AAGCACCTCAAAGGGCAAAAC  376

SEQIDNO4  1    TCGGCCCATGTGATAGTAGAC  21
               |||||||||||||||||||||
SEQIDNO5  327  TCGGCCCATGTGATAGTAGAC  482



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of U.S. Patent No. 10,821,141. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘141 claims are drawn to methods of treating an alternative lengthening of telomeres (ALT)-dependent cancer in a subject, comprising: selecting a subject having an ALT-dependent cancer; and administering to the subject a recombinant herpes simplex virus (HSV)-1 that is infected cell protein 0 (ICP0)-deficient, glycoprotein C (gC)-deficient, or both ICP0-deficient and gC-deficient, thereby treating the ALT-dependent cancer in the subject.  Both the instant claims and the ‘141 claims provide that the HSV-1 comprises a genome with at least 80% identity to SEQ ID NOs: 15-16 or 23-24.  Therefore, it is the opinion of the Office that the instant claims and the ‘141 claims are obvious variants of one another.  


Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648